DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment and Applicant’s arguments, filed 19 August 2022,  have been entered in full. Claims 1-44 are canceled. Claims 45, 47 and 48 are amended. Claims 45-61 are under examination.
Withdrawn Objections And/Or Rejections
The rejection to claims 45-61 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as set forth at pages 2-3 of the previous Office Action (22 February 2022), is withdrawn in view of the amendment (19 August 2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 45-61 remain rejected under 35 U.S.C. 103 as being unpatentable over Seehra et al. (US 2010/0068215; published 3/18/10) in view of Ebert et al. (Gastrointestinal and hepatic complications of sickle cell disease. Clinical gastroenterology and hepatology: Vol. 8/No. 6 pages 483-9; 2010 June, electronic publication date 6 Mar 2010).
The basis for this rejection is set forth at pages 3-7 of the previous Office Action (22 February 2022). 
APPLICANT’S ARGUMENTS POINT ONE
Applicant discusses the pending rejection made the Examiner: 
Applicant argues that the pending claims are directed to a method of treating pain crisis associated with sickle cell disease. Applicant argues that neither Seehra nor Ebert discloses a method for treating pain crisis; rather both are directed to treatment for sickle cell disease. Applicant argues that to arrive at the obviousness conclusion, the Examiner relied on an inherency argument that treatment for sickle cell disease would inherently treat pain crisis associated therewith. 
Applicant argues that while inherency may arise in the context of anticipation and obviousness, “[i]n relying upon the theory of inherency, the Examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art.” Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990) (emphasis in original). Applicant cites MPEP 2112 IV. “It is well-established law that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. In re Rijckaert, 9 F.3d 1531, 1534 (Fed. Cir. 1993); In re Oelrich, 666 F.2d 578, 581-82, 212 (CCPA 1981). 
Applicant argues that the Examiner has not pointed to any evidence to establish that any sickle cell disease patient would necessarily have pain crisis. Applicant argues that for this reason alone, the Examiner’s obviousness reasoning cannot stand.
Applicant argues that the Federal Circuit recently has cautioned that the use of inherency in the context of obviousness must be carefully considered. Applicant argues that  in Honeywell, the Federal Circuit stressed that the use of inherency in the context of obviousness must be carefully circumscribed because “[t]hat which may be inherent is not necessarily known and that which is unknown cannot be obvious.” Applicant cites Honeywell Int'l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1355 (Fed. Cir. 2017). Applicant argues that the court emphasized that, what is important regarding properties that may be inherent, but unknown, is whether they are unexpected. /d. All properties of a composition are inherent in that composition, but unexpected properties may cause what may appear to be an obvious composition to be nonobvious. /d.

EXAMINER’S RESPONSE
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
1.  The Examiner has clearly provided a basis in fact and technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art
Seehra et al. teach the same ActRIIB polypeptide (100% identical to the instant ActRIIB polypeptide). Seehra teach administering said ActRIIB polypeptide to the same patient population (sickle cell disease patients). Administering the ActRIIB polypeptide to a patient having sickle cell anemia would inherently treat complications of sickle cell disease (i.e. pain crisis) in the patient and inhibit myostatin and/or GDF11 in a cell-based assay.
2.  Applicant argues that the Federal Circuit recently has cautioned that the use of inherency in the context of obviousness must be carefully considered and cites Honeywell Int'l Inc. v. Mexichem Amanco Holding S.A., 865 F.3d 1355 (Fed. Cir. 2017).
  	However, this case law is not applicable. The instant claims are rejected under 35 U.S.C. 103 as being unpatentable over Seehra et al. in view of Ebert et al.  ONLY because Seehra et al. do not teach administering hydroxyurea to sickle cell disease subjects. 
Seehra discloses a method for increasing red blood cells and/or hemoglobin levels in patients having sickle cell disease comprising administering ActRIIB polypeptides. Administering the ActRIIB polypeptide to a patient having sickle cell anemia would inherently treat complications of sickle cell disease (i.e. pain crisis) in the patient and inhibit myostatin and/or GDF11 in a cell-based assay.
Seehra does not teach administering hydroxyurea to sickle cell disease subjects. Ebert teaches various treatments for sickle cell disease including blood transfusion, iron-chelating agents and hydroxyurea. 
	
APPLICANT’S ARGUMENTS POINT TWO
	
	Applicant argues that the Examiner has not pointed to any evidence to establish that any sickle cell disease patient would necessarily have pain crisis. Applicant argues that for this reason alone, the Examiner’s obviousness reasoning cannot stand.
	Applicant argues that the claimed method for treating pain crisis associated with sickle cell disease is an unexpected discovery by the inventors. The instant application teaches that the abnormal, rigid shape of sickle cells means that these cells are “unable to deform as they pass through narrow capillaries, resulting in vascular (vaso) occlusion.” Applicant directs the Examiner’s attention to the specification (page 4, first paragraph). Applicant argues that the specification further teaches that vaso-occlusive crisis may result from capillary obstruction caused by these mis-formed cells and that pain crisis may result from the occlusion of microvascular beds by these mis-formed cells.  Applicant argues that the specification teaches the abnormal, rigid shape of sickle cells are a cause of conditions such as vaso-occlusion and pain crisis.
	Applicant argues that the specification teaches that there is high-unmet need for effective therapies for sickle-cell disease and its complications. EPO-based therapeutics have had mixed results with respect to treating sickle-cell disease. Some patients appear to be unresponsive to EPO with respect to the treatment of sickle-cell induced anemia, particularly patients having end-stage renal disease. Applicant argues that EPO-based therapeutics have been observed to aggravate other aspects of sickle-cell disease, such as vaso-occlusive crisis, leading to an increase in vaso-occlusive pain and/or hypertension. 
Applicant argues that the inventors have unexpectedly discovered and reported herein that “in addition to directly increasing red blood cell levels, the data of the present disclosure indicates that the GDF trap also improves red blood cell morphology (specification, pages 7-8). Applicant argues that this observed improvement in red blood cell morphology indicates that ActRII antagonist therapy also may be used to treat or prevent various non-anemia complications of sickle-cell disease including, for example, complications arising from vascular occlusion (also referred to as vaso-occlusion).  Applicant argues that Example 22 of the instant application demonstrates that a representative GDF Trap, ActRIIB (L79D 25-131)-mFc, improves red blood cell morphology, and it is this improvement in red blood cell morphology that would be expected to pain crisis. Applicant argues that the experimental data of Example 22 is directly related to the claimed therapeutic effects. Applicant maintains that it is the improvement in red blood cell morphology that would lead to the treatment of the complication recited in claim 1 and that it is both significant and unexpected.
Applicant argues that the Examiner has not pointed to any evidence to show that the claimed method would be expected by a person of ordinary skill in the art 
at the time of filing the instant application. 

EXAMINER’S RESPONSE
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.
	1.  The instant specification teaches that sickle-cell disease is characterized by various acute and chronic complications, which are associated with significant morbidity and mortality in afflicted subject. The specification teaches that the terms “sickle-cell crisis” or “sickling crisis” may be used to describe several independent acute complications occurring in patients with sickle-cell disease including, for example, pain crisis, painful crisis, anemia crisis, vaso-occlusive crisis, aplastic crisis, sequestration crisis (e.g., splenic and/or liver), and hemolytic crisis.
	Contrary to the arguments, a sickle cell disease patient would have a sickle-cell crisis/sickling crisis that includes pain. Sickle cell disease means the red blood cells assume an abnormal rigid sickle shape. Sickled cells traveling through small blood vessels can get stuck and block blood flow throughout the body, causing pain.
2.  Applicant argues unexpected results but Seehra et al. already teach administering the claimed ActRIIB polypeptide to sickle cell disease subjects. The results would be inherent to the product and the method teaching the recited steps.
	As was stated above, the instant claims are rejected under 35 U.S.C. 103 as being unpatentable over Seehra et al. in view of Ebert et al.  ONLY  because Seehra does not teach administering hydroxyurea to sickle cell disease subjects.
	Applicant has not pointed to any evidence to show that the claimed method taught in the prior art (i.e. administering an ActRIIB polypeptide to sickle cell disease subjects) does not inherently possess the characteristics of pain crises treatment and inhibition of myostatin and/or GDF11 in a cell based assay. 
	The scientific reasoning and evidence as a whole indicates that the rejection should be maintained.
	
				Conclusion
			 No claims are allowed. 	
	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        11/4/2022